DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 01/22/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                             
Claim status: 
Claims 11-16 are pending and examined as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the term "the welding system" in line 2 is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the term "the welding system" will be interpreted to be a welding system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 6,872,914).

    PNG
    media_image1.png
    321
    721
    media_image1.png
    Greyscale

Regarding claim 11, Hsu teaches a method of providing welding type power for a single welding operation, comprising: 
(a) providing a first welding process having a first welding process power (See col.1, lines 47-49 “the pulse shaper or pulse generator shapes a series of pulses forming a first welding process.”); 
(b) then ending the providing of the first welding process providing a second welding process having a second welding process power (See col.1, lines 49-53 “The controller is shiftable to then perform a second welding process by implementing a series of different pulse shapes constituting a different mode of operation. By counting the cycles in the first mode of operation, the first process is terminated and the second process is initiated.” As shown in fig.4, the first welding process is shown as a low heat welding process, the first welding process is ended and providing a second welding process which indicated as a high heat welding process.) wherein the second welding process is a hotter welding process than the first welding process and the first welding process is a cooler welding process than the second welding process (see col.1, lines 61-63 “For instance, a high energy process is performed for a short time and then the welder is converted to a low energy weld process.”) [Examiner’s note: The phrase “welding process” is defined in para.[0002]-[0006] of the specification. The phrase “welding process” stand for a type of welding process. The specification gives the examples of known welding process is pulsed MIG process, spray process, and short circuit MIG.]
(c) then ending the providing of the second hotter process welding (See col.1, lines 54-56 “hereafter, the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.” Hence, the second process welding is ended and then start the first welding process again.)
(d) repeating (a)-( c) a plurality of times in a single welding operation (See col.1, lines 54-56 “hereafter, the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.” [Examiner’s note: The phrase “in a single welding operation” is defined in para.[0029] of the specification: “Generally, the disclosure provides for dual process output that alternates between a hotter process and a colder process within one welding operation (i.e., without terminating the output current)”].

Regarding claim 12, Hsu teaches the providing of the first welding process includes providing short circuit welding power (See fig.4, the first process is a low heat STT welding process, which including a short circuit welding power; see the annotation), and (see fig.4, the second process provide a High heat STT pulsed power).

Regarding claim 13, Hsu teaches ending the providing of the first welding process is done in response to a first time lapsing and ending the providing of the second welding process is done in response to a second time lapsing. [Examiner’s note: welding process is directly proportional to processing time. It is inherent that a welding process is done in response to a time lapsing, and since the first welding process and the second welding process are two different welding processes, the time lapsing of these two welding processes are different.}

Regarding claim 14, Hsu teaches ending the providing of the first welding process is done in response to a first number of process cycles and ending the providing of the second welding process is done in response to a second number of process cycles [Examiner’s note: As discussed in claim 11, the first welding process and the second welding process is provided alternately. By counting the cycles in the first mode of operation, the first process is terminated and the second process is initiated, and the cycles of the next process are counted until they reach a set number, which indicates that the welder is to be shifted back to the first welding process.]

Regarding claim 15, Hsu teaches receiving at least one of a feedback signal and a signal from outside of the welding system and 
 (See col.4, line 64-col.5, line 5 “process control system 200 is connected to the synergistic wave shaper 180 to implement Process A from the wave shaper 180 by way of controller 130. In a like manner, when switch 190 is in position 194, process control system 200 through command line 182 causes wave shaper 180 to implement the second Process B by way of the signal on command line 160.” Hence, the process control system 200 sent a signal to control the implement of process A and process.)

Regarding claim 16, Hsu teaches providing at least a third welding process having a third welding process power after ending the providing of the first welding process, and ending the providing of the at least a third welding process after providing the at least a third welding process and before providing the second welding process [Examiner’s note: As discussed in claim 11, the first welding process performed multiple cycles before switch to the second welding process. Therefore, the third welding process will be interpreted to be a repeated first welding process.]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 and 49-68 of U.S. Patent No. US 6,717,107 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and the subject matter of the U.S. Patent No. US 6,717,107 B1 are substantially the same.
Present Application 15/400,238
U.S. Patent No. US 6,717,107 B1
1. A method of providing welding type power for a single welding operation, comprising: 
(a) providing a first welding process having a first welding process power; 
(b) then ending the providing of the first welding process providing a second welding process having a second welding process power, wherein the second welding process is a hotter welding process than the first welding process and the first welding process is a cooler welding process than the second welding process; 

(d) repeating (a)-( c) a plurality of times in a single welding operation.

12. The method of claim 11, wherein the providing of the first welding process includes providing short circuit welding power, and wherein the providing of the second welding process includes providing at least one of pulse welding power and spray welding power.

13. The method of claim 11, wherein ending the providing of the first welding process is done in response to a first time lapsing and ending the providing of the second welding process is done in response to a second time lapsing.

14. The method of claim 12, wherein ending the providing of the first welding process is done in response to a first 

15. The method of claim 12, further comprising receiving at least one of a feedback signal and a signal from outside of the welding system and wherein ending the providing of the first welding process and ending the providing of the second welding process are done in response to the receiving of at least one of a the feedback signal and the signal from outside of the welding system.

16. The method of claim 11, further comprising: providing at least a third welding process having a third welding process power after ending the providing of the first welding process, and ending the providing of the at least a third welding process after providing the at 

(a) shifting between said first and second weld processes;

(c) shifting from the process being processed to the other weld process when said waveform count of said weld process being processed reaches a preselected number for such weld process.

16. A method as defined in claim 15 wherein said first weld process is a low heat STT process.

17. A method as defined in claim 15 wherein said second weld process is a high heat STT process.

18. A method as defined in claim 15 wherein said second process is an STT process.



20. A method as defined in claim 15 wherein said second process is a pulse welding process.

21. A method as defined in claim 15 wherein said first process is a welding process with a closed power feedback loop.

22. A method as defined in claim 15 wherein said first process is a high heat process.

23. A method as defined in claim 15 wherein said second process is a low heat process.

24. A method as defined in claim 15 wherein said preselected number is 

25. A method of operating an electric arc welder including a high speed switching power supply with a controller for creating a pulse wave weld process and a short clearing weld process, wherein said short clearing weld process is the STT process, said method comprising:
(a) creating a short signal when the arc voltage is below a value indicative of a short; and,
(b) shifting said controller from said pulse wave process to said short clearing process by a process shift signal created upon creation of said short signal.

26. A method as defined in claim 26 including:
(c) creating said shift signal only when said short signal is held for a given time.



28. A method as defined in claim 26 wherein said time is greater than a set time in the general range of 0.2 to 0.5 ms.

49. A method of operating an electric arc GMAW welder including a high speed switching power supply with a controller for creating a first or second weld process across the gap between a workpiece and a welding wire advanced toward said workpiece by a wire feeder, said first process using a first current waveform, said second process using a second current waveform, wherein said second welding process is a STT process or a short-arc CV process, said method comprising:
(a) shifting between said first and second weld processes;

(c) shifting from the process being processed to the other weld process when said waveform count of said weld process being processed reaches a preselected number for such weld process.
50. A method as defined in claim 49 wherein said first weld process is a low heat STT process.

51. A method as defined in claim 49 wherein said second weld process is a high heat STT process.

52. A method as defined in claim 49 wherein said first process is a CV spray process.

53. A method as defined in claim 49 wherein said first process is a welding 

54. A method as defined in claim 49 wherein said first process is a high heat process.

55. A method as defined in claim 49 wherein said second process is a low heat process.

56. A method as defined in claim 49 wherein said preselected number is essentially the same during both said first and second processes.

57. A method of operating an electric arc GMAW welder including a high speed switching power supply with a controller for creating a first or second weld process across the gap between a workpiece and a welding wire advanced toward said workpiece by a wire feeder, said first 
(a) shifting between said first and second weld processes;
(b) counting said waveforms in said first and second processes; and,
(c) shifting from the process being processed to the other weld process when said waveform count of said weld process being processed reaches a preselected number for such weld process.

58. A method as defined in claim 57 wherein said first weld process is a low heat STT process.



60. A method as defined in claim 57 wherein said first process is a pulse welding process.

61. A method as defined in claim 57 wherein said second process is an STT process.

62. A method as defined in claim 57 wherein said second process is a short-arc CV process.

63. A method as defined in claim 57 wherein said first process is a CV spray process.

64. A method as defined in claim 57 wherein said second process is a pulse welding process.

65. A method as defined in claim 57 wherein said first process is a high heat process.

66. A method as defined in claim 57 wherein said second process is a low heat process.
67. A method as defined in claim 57 wherein said first process is an electrode positive process and said second process is an electrode negative process.

68. A method as defined in claim 57 wherein said preselected number is essentially the same during both said first and second processes.


Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23 of U.S. Patent No. US 6,872,914 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and the subject matter of U.S. Patent No. US 6,872,914 B2 are substantially the same.

U.S. Patent No. US 6,872,914 B2
1. A method of providing welding type power for a single welding operation, comprising: 
(a) providing a first welding process having a first welding process power; 
(b) then ending the providing of the first welding process providing a second welding process having a second welding process power, wherein the second welding process is a hotter welding process than the first welding process and the first welding process is a cooler welding process than the second welding process; 
(c) then ending the providing of the second process welding; and 
(d) repeating (a)-( c) a plurality of times in a single welding operation.

12. The method of claim 11, wherein the providing of the first welding process includes providing short circuit welding 

13. The method of claim 11, wherein ending the providing of the first welding process is done in response to a first time lapsing and ending the providing of the second welding process is done in response to a second time lapsing.

14. The method of claim 12, wherein ending the providing of the first welding process is done in response to a first number of process cycles and ending the providing of the second welding process is done in response to a second number of process cycles.

15. The method of claim 12, further comprising receiving at least one of a feedback signal and a signal from outside 

16. The method of claim 11, further comprising: providing at least a third welding process having a third welding process power after ending the providing of the first welding process, and ending the providing of the at least a third welding process after providing the at least a third welding process and before providing the second welding process.

(a) shifting between said first and second weld processes;
(b) counting said cycles in said first and second processes; and,
(c) shifting from the process being processed to the other weld process when said cycle count of said weld process being processed reaches a preselected number for such weld process.

14. A method as defined in claim 13 wherein said first process is a high heat process and said second process is a low heat process.

15. A method as defined in claim 13 wherein said first process is a pulse welding process.
16. A method as defined in claim 15 wherein said second process is an STT process.

17. A method as defined in claim 16 wherein said preselected number is essentially the same during both said first and second processes.

18. A method as defined in claim 13 wherein said first process is a high heat process.



20. A method as defined in claim 19 wherein said preselected number is essentially the same during both said first and second processes.

21. A method as defined in claim 13 wherein said second process is a low heat process.

22. A method as defined in claim 13 wherein said first process is an electrode positive process and said second process is an electrode negative process.

23. A method as defined in claim 22 wherein said preselected number is essentially the same during both said first and second processes.


Response to Arguments
Applicant’s arguments with respect to claims 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRIS Q LIU/           Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761